Citation Nr: 0713057	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  94-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an abdominal disorder.  


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January to April 1991 in 
the Southwest Theatre of Operations during the Gulf War.  She 
also served in a reserve unit before and after those dates.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
determination of the Department of Veterans Affairs (VA) 
Philadelphia, Pennsylvania, Regional Office (RO).

In October 1998, the Board remanded this matter for 
additional development.  In an August 2002 decision, the 
Board denied service connection for an abdominal disorder.  
Thereafter, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).

In November 2003, a joint motion for remand was filed with 
the Court, requesting that the August 2002 Board decision be 
vacated and the case be remanded for full compliance with 
VA's re-defined duty to notify pursuant to the Veterans 
Claims Assistance Act of 2000 (the VCAA). 

In November 2003, the Court granted the Joint Motion.

In March 2005, the Board remanded the case for action 
consistent with the Joint Motion.  The Board instructed that 
the agency of original jurisdiction (AOJ) should give VCAA 
notice to the veteran, as set forth in 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and thereafter re-adjudicate the 
claim and issue a supplemental statement of the case (SSOC) 
if the claim remained denied.

In March 2005, the AOJ sent the veteran, at her address then 
of record, the requisite VCAA notice.

In January 2006, the AOJ received a statement from the 
veteran indicating that the March 2005 VCAA letter "was never 
delivered to me" because of an address change.  In that 
letter, the veteran provided her new address and requested 
that the letter be sent to her again.

In March 2006, the Board again remanded this matter because 
of the veteran's assertion that she had not yet received the 
notice that the Court specifically instructed be sent to her.  
In May 2006, the AOJ sent the notice to the veteran's current 
address. 


FINDING OF FACT

The veteran's abdominal disorder clearly and unmistakably 
pre-existed service and was not worsened by her period of 
active service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  The veteran's preexisting abdominal disorder was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2006 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The letter also told the veteran what types of evidence VA 
would undertake to obtain and what evidence she was 
responsible for obtaining.

The May 2006 letter notified the veteran of the need to 
submit any pertinent evidence or information in her 
possession.

The Court has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

While the veteran received notice on the first three Dingess 
elements, she was not given notice as to the disability 
rating or effective date elements.  The absence of such 
notice is not generally prejudicial.  Overton v. Nicholson, 
20 Vet App 427 (2006).  There has been no allegation of 
prejudice in this case.  Inasmuch as the Board concludes 
below that the preponderance of the evidence is against this 
claim, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  Hence, 
the absence of notice on these elements is not prejudicial.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, notice was provided after the initial rating, 
but the deficiency in the timing of the notice was remedied 
by readjudication of the claim after provision of the notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was afforded several VA 
examinations.  Under these circumstances, no further action 
is necessary to assist the claimant with the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the veteran was hospitalized at 
Geisinger-Wyoming Valley Medical Center (GWVMC) from late 
January 1990 to early February 1990.  At the time of 
admission, it was reported that in December 1989 the veteran 
had been referred after complaining of increasing 
menorrhagia, dyspareunia, and post-coital cramping, which had 
started five years earlier, and had become more severe.  The 
veteran noted that she had had a tubal ligation and 
appendectomy years earlier.  

In the discharge summary it was noted that a January 1990 
diagnostic laparoscopy had revealed an enlarged uterus with 
multiple dense pelvic and bowel adhesions.  The reporting 
physician observed that the veteran had a history of 
increasing abdominal and epigastric pain and had subsequently 
undergone a total abdominal hysterectomy, left ovarian wedge 
biopsy, exploratory laparotomy, and lysis of pelvic and bowel 
adhesions.  He observed that during surgery, it appeared that 
the veteran probably had a reactive peritonitis following an 
appendectomy a number of years ago, as the cecum was 
primarily adherent to the anterior abdominal wall and dome of 
the bladder.  

The discharge diagnosis was fibroid uterus.  Additional 
diagnoses included pelvic and large bowel adhesions, corpus 
luteum, left ovary, menorrhagia, severe dysmenorrhea, urinary 
tract infection, and history of previous appendectomy with 
reactive peritonitis.

The veteran's reserve service medical records reveal that she 
reported multiple complications since her January 1990 
surgery, including chronic urinary tract infections (UTIs) 
and severe abdominal cramps secondary to abdominal adhesions, 
in June 1990.

The veteran entered active duty on January 16, 1991.  Service 
medical records show that on January 23, 1991, she reported 
having abdominal cramps for several weeks.  She said that her 
bowel movements had been irregular since her surgery in 1990.  
She was also treated for complaints of polyuria and abdominal 
cramping during her period of active service.  In late 
February 1991, a diagnosis of possible adhesions causing 
problems was rendered.  Another physician on the same day 
diagnosed the veteran as having lower crampy abdominal pain 
probably urologic in origin.  Chronic pelvic pain was 
reported by another physician on the same day.  There were no 
diagnoses of a gastrointestinal (GI) disorder during the 
veteran's active duty service.

In July 1991, the diagnosis was questionable irritable bowel 
syndrome (IBS), and in September 1991, the diagnosis was IBS 
and adhesions.

At the time of a June 1992 visit to GWVMC the assessment was 
chronic constipation and fecal impaction.  In July 1992, she 
underwent a subtotal colectomy.  

In August 1992 the veteran was hospitalized at GWVMC.  The 
diagnosis was acute pancreatitis status post bowel resection.

In an August 1993 letter, the veteran's private physician, S. 
Alfano, D.O., indicated that the veteran continued to have 
gastric and small bowel motility disorder causing her chronic 
nausea, inability to eat, chronic malnutrition, and chronic 
diarrhea.  

In an August 1993 letter, T. Mastri, M.D., reported that the 
veteran currently complained of chronic nausea.  He observed 
that a solid phase gastric emptying study was compatible with 
a gastric motility disorder.  

At the time of a September 1993 evaluation at GWMC, the 
veteran was noted to have chronic nausea with intermittent 
vomiting, which the examiner suspected might be a gastric 
motility disorder.  The veteran was also noted to have 
abdominal pain of unclear etiology.  He commented that this 
might also be as a result of the GI motility disorder.  The 
veteran was noted to have diarrhea which was suspected to be 
due to the inability of the colonic surface to absorb small 
bowel outputs.  

At the time of an August 1994 emergency room visit, the 
veteran was noted to have urinary retention secondary to 
constipation from a narcotic patch.  

In a May 1997 statement, Dr. Alfano reported that the veteran 
had a severe dysmotility disorder of her bowel.  He observed 
that this had caused severe problems and resulted in her 
having surgery.  He stated that he had told the veteran in 
the past that this could have been caused by a viral 
infection in the past.  He indicated that certainly a viral 
infection caught while on active duty could have led to this 
ongoing severe medical condition.  

In September 1997, the veteran was afforded a VA general 
medical examination.  The examiner indicated that the veteran 
had had a history of nausea and vomiting with alternating 
constipation and diarrhea associated with diffuse abdominal 
pains since 1991.  She reported that she had been diagnosed 
as having dysmotility of the bowels.  The diagnoses were 
history of dysmotility of the bowels, and status post 
subtotal colectomy due to dysmotility of the bowels.  The 
examiner stated that a review of the medical records showed 
that no specific etiology of the bowel dysmotility had been 
established and that there was no clearly defined diagnosis 
explaining the complex of bowel signs and symptoms.  

In an August 1998 letter, Dr. Alfano again stated that the 
veteran had a severe dysmotility disorder of her bowel.  He 
noted that this could have been caused by viral infection in 
the past, which certainly could have been caught while on 
active duty.  He added that certainly the stress of the 
veteran's active duty exacerbated the underlying bowel 
disorder and had led to the chronic dysmotility associated 
with IBS and her surgeries.

In the late 1990s, the veteran was seen on several occasions 
with complaints including chronic abdominal pain, nausea, 
vomiting, diarrhea, and dysmotility problems.  She also 
reported having weakness and dehydration.  The veteran was 
hospitalized in May 1998 for abdominal pain, nausea, 
vomiting, and diarrhea.  She was released after these 
conditions stabilized. 

In September 1998, statements the veteran's son and a friend 
of the veteran noted her deteriorating health and related it 
to her period of service.

The veteran underwent a VA stomach, duodenum, and peritoneal 
adhesions examination in November 1999.  The examiner noted 
that the veteran had been found to have nonspecific motor 
abnormality of the GI tract by several private medical 
facilities and underwent a subtotal colectomy in 1992 because 
of the severity of her symptoms.  The examiner observed that 
since her colectomy, the veteran had had persistent GI 
symptoms relating to nausea, crampy abdominal pains, and 
persistent diarrhea that had largely incapacitated her.  He 
noted that her condition remained stable, but there had been 
no improvement in her symptoms throughout the years.  

In a December 2000 addendum, the VA examiner who performed 
the November 1999 VA examination reported that he had 
extensively reviewed the veteran's claims folder.  The 
addendum contains a detailed description of the veteran's 
history as described above.  He noted that the medical 
records from GWMC in 1992 and 1993 revealed that the 
gastroenterologist who saw her 1992 described persistent and 
significant symptoms of abdominal discomfort, nausea, 
vomiting, pain, and severe constipation, from the mid 1980's 
and thereafter.  He observed that although intraabdominal 
adhesions following her hysterectomy in 1990 were considered 
to be the cause of the abdominal pain and constipation, 
exploration revealed a distended large bowel.  Following 
lysis of adhesions during this exploration, the symptoms 
continued.  

The examiner further observed that in 1992, the veteran was 
admitted to GWMC for severe megacolon which was attributed to 
atony of the colon.  A subtotal colectomy with ileal distal 
sigmoid anastomosis was undertaken.  No specific disease was 
demonstrated at the time of the examination by the 
pathologist.  The colon was described as normal as was the 
terminal ileum.  

The examiner stated that the dysmotility disorder as 
described by Dr. Alfano did not have an objective basis, and 
that the severe impaction and atony of the colon were not 
explained on a scientific basis.  He noted that after the 
subtotal colectomy, constipation had been abated, and now the 
veteran complained of diarrhea that, according to her, was 
incapacitating, which of course would be expected when the 
decision to undertake a subtotal colectomy was adopted.  The 
examiner further observed that examinations of the GI tract 
radiologically had never disclosed any specific 
abnormalities.  

He commented that Dr. Alfano's contention that the veteran's 
dysmotility disorder could be sequelae of a remote viral 
infection while the veteran was in service was unfounded.  He 
knew of no medical literature that would support a 
relationship between a remote viral infection and the 
veteran's condition in 1992, when she underwent a subtotal 
colectomy.  

The examiner stated concluded that there was a nonspecific 
etiology for the veteran's constipation and colonic 
distention and impaction.  He observed that the veteran had a 
significant psychiatric history with a mood disorder, 
depression, and extensive use of medications, which by 
themselves would cause constipation, colonic distention, and 
impaction.  He noted that as recently as 1999, she was 
treated for abuse of medications that were prescribed to her 
by physicians in response to her many complaints.  He noted 
that her diarrhea could be explained on the basis of absence 
of her colon and the ileosigmoid anastomosis.

In March 2002, the veteran was afforded an additional VA 
examination by a different examiner.  The examiner indicated 
that he had reviewed the veteran's claims folder.  The 
examiner's opinion was that the veteran had a stomach 
disorder which was best described as irritable bowel 
syndrome.  He stated that the veteran's irritable bowel 
syndrome was clearly not caused by any incident during 
service and that it long predated her period of service.  The 
examiner reported that there was no evidence that the 
veteran's irritable bowel syndrome was aggravated or worsened 
beyond its natural progression during her period of service. 

The examiner agreed with the earlier examiner's opinion that 
Dr. Alfano's statement regarding a viral infection possibly 
being the cause of the veteran's abdominal disorder was 
unfounded.  The examiner found this opinion illogical given 
that the veteran's disorder preceded her period of service by 
many years.  He further stated that he was not aware of any 
medical literature which would support a viral causation of 
the veteran's IBS, and that he was only aware of acute 
bacterial infections being reported as a cause of an 
irritable bowel syndrome-like picture.  His diagnosis was 
IBS, status post-colectomy, and status post-gynecologic 
surgery.

In an addendum to the report, the examiner reported that the 
military medical records during service in the Gulf war were 
also reviewed and showed no evidence of any worsening of the 
pre-military service irritable bowel syndrome while the 
veteran was serving in the Gulf War campaign.  

Treatment records obtained in conjunction with the March 2005 
and March 2006 Board remands, demonstrate continued 
gastrointestinal problems.  

Analysis

Inasmuch as no abdominal disorder was noted on an examination 
when the veteran was accepted for service, the presumption of 
soundness is for application.  38 U.S.C.A. § 1111.  Pre-
service treatment records, however, document pre-existing 
abdominal disorders, the VA examiners found that the 
abdominal disorder pre-existed service and the veteran 
reported during service that her symptoms had pre-existed 
service.

While Dr. Alfano suggested that the disorder may have been 
the result of in-service viral infection, this statement is 
inconsistent with the contemporary clinical records and is of 
no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that veteran's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record); Reonal v. Brown, 5 Vet.App. 458, 460-
61 (1993) (finding that presumption of credibility did not 
arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative 
value").

As all the competent and probative evidence supports a 
finding that the disability pre-existed service, the evidence 
is clear and unmistakable that the disability pre-existed 
service.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

With regard to the question of aggravation, the VA examiners 
concluded that there was no aggravation of the pre-existing 
disability during service.  The service medical records 
report only symptoms that were documented prior to service.

Dr. Alfano's comment that the stress of active duty certainly 
exacerbated the underlying bowel disease, could be construed 
as providing competent evidence of aggravation.  This 
comment, however, is inconsistent with his opinion that the 
disability could have been caused by a virus in service.  The 
opinion made no specific comments on the severity of the 
disability before, during, and after service.  It is thus of 
little probative value.

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  While Dr. 
Alfano's statement provides conflicting evidence, it is of 
little probative value and must be weighed against the 
detailed and fully reasoned opinions of VA examiners and the 
contemporary record showing no increase in symptomatology 
during service.  On the basis of this record, the Board finds 
that the evidence is clear and unmistakable that the pre-
existing abdominal disorder was not aggravated in service.

As there is clear and unmistakable evidence that the 
abdominal disorder preexisted service and was not aggravated 
during service, the presumption of soundness is rebutted.  
Service connection can only be established if the pre-
existing abdominal disorder was aggravated in service.  The 
same evidence which rebuts the presumption of soundness also 
serves to show that there was no permanent increase and hence 
no aggravation in service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (holding that in order to find 
aggravation in service there must be more than a temporary 
increase in symptoms).

As the evidence is clearly and unmistakably against the 
claim, the evidence is not so evenly balanced as to raise a 
reasonable doubt.  The claim is therefore denied.


ORDER

Service connection for an abdominal disorder is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


